Bloodworth, J.
The Southern Exchange Bank brought suit on a note against the Coleman Motor Company, alleging that it *543was a firm composed of R. C. and A. T. Coleman. The defendants filed a plea in which they denied any liability as a firm, and alleged that “the Coleman Motor Company, the signer of the note sited upon, was a duly organized and chartered corporation under the laws of Georgia, and received all the benefits of the consideration of the note sued upon, [of] all of which the plaintiff had notice.” To this plea no demurrer was filed. The evidence as to whether the note was that of the firm, which for a while did business as the Coleman Motor Company, or was the 'obligation of the corporation of the same name which succeeded the partnership, and as to whether the bank had notice of the dissolution of the firm, was in sharp and direct conflict, and the judge erred in not submitting, these issues of fact to a jury.

Judgment reversed.


Broyles, O. J., and Buhe, J., concur.